DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information referred to in the information disclosure statements filed on 03/26/2021 has been considered as to the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “and memorizes a predetermined locked position through the lock mechanism part” in lines 8-9.  It is not clear what is meant by “through the lock mechanism part.”  Clarification is required.
Claim 1 recites the phrase “whose outside diameters are same” in lines 10-11.  It appears as if the word - - the - - should be inserted before the word “same.”

Claim 4 recites the phrase “to be almost same as” in line 7.  It appears as if the word - - the - - should be inserted before the word “same.”
Claim 4 recites the phrase “the axial outer end side of the guide bracket” in line 10.  This phrase lacks sufficient antecedent basis.
Claims not specifically addressed are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benoit et al. (6,007,153) in view of Auer (10,093,201). With respect to claim 1, Benoit et al. discloses a reclining device comprising: a lock mechanism including a guide bracket (11) coupled to one of a seat cushion and a seat back and including lock plates (23) movable in a radial direction along  a plurality of guide wall portions (26) provided on one surface of the guide bracket, an internal gear (13) which is coupled to the other of the seat cushion and the seat back and rotates relatively to the guide bracket; and a memory mechanism part (36)(40)(44) which includes memory gears (44) provided between the guide bracket and the internal gear and memorizes a predetermined locked position through the lock mechanism part, wherein the internal gear has a thin annular portion carrying teeth (46) and a thick annular portion carrying teeth (25) who inside diameters are different continuously provided integrally in an axial direction, an axial outer end surface of the thick annular portion is formed to be substantially flat, and wherein on an inner peripheral surface of the thin annular portion, locking internal teeth (46) with which locking external teeth (24) provided on the lock plate (23) engage are formed, and on an inner peripheral surface of the thick annular portion memory internal teeth (25) with which memory external teeth (35) provided on the .  
Auer et al. teaches an internal gear (2) with two sets of annular teeth (see column 3, lines 29-39).  The outside diameter of each of the sets of teeth is the same as reflected in Figure 1.  It would have been obvious to one of ordinary skill in the art to modify the internal gear (13) to have a continuous outside diameter.  Such a provision provides a more continuous look and a larger support surface for attachment to seat structure, therefor providing a secure connection able to withstand larger forces.

Allowable Subject Matter
Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Baloche (6,082,821); McCullock (US 2015/0321585)(note memory function); Schavage (8,641,145) and Peters (7,614, 700) (note the cover element 9).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636